
	

113 HR 1028 IH: End Unnecessary Borrowing Act of 2013
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1028
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure that any authority of the Mutual Mortgage
		  Insurance Fund to borrow amounts from the Treasury is used only to pay mortgage
		  insurance claims.
	
	
		1.Short titleThis Act may be cited as the
			 End Unnecessary Borrowing Act of
			 2013.
		2.Limitation on use
			 of borrowing authorityParagraph (2) of section 205(f) of the
			 National Housing Act (12 U.S.C. 1711(f)(2)) is amended—
			(1)by inserting
			 (A) after (2); and
			(2)by adding at the
			 end the following new subparagraphs:
				
					(B)Subparagraph (A) may not be construed to
				authorize or require the Secretary to borrow any amounts to comply with the
				capital ratio requirement under such subparagraph.
					(C)Notwithstanding
				any other provision of law, any authority of the Secretary under this Act or
				otherwise to borrow amounts from the Treasury of the United States for the
				Mutual Mortgage Insurance Fund may be used only to the extent necessary to pay
				claims on mortgage insurance that is an obligation of such
				Fund.
					.
			
